Cite as: 556 U.S. ____ (2009)            1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
                         _________________

           Nos. 08A1096, 08–1513 (08A1099), 08A1100
                         _________________


  INDIANA STATE POLICE PENSION TRUST ET AL.
08A1096              v.
             CHRYSLER LLC ET AL.

          CENTER FOR AUTO SAFETY ET AL.
08–1513 (08A1099)      v.
               CHRYSLER LLC ET AL.

                  PATRICIA PASCALE
08A1100                   v.
                 CHRYSLER LLC ET AL.
                ON APPLICATIONS FOR STAY
                        [June 9, 2009]

   PER CURIAM.
   The applications for stay presented to JUSTICE
GINSBURG and by her referred to the Court are denied.
The temporary stay entered by JUSTICE GINSBURG on
June 8, 2009, is vacated.
   A denial of a stay is not a decision on the merits of the
underlying legal issues. In determining whether to grant
a stay, we consider instead whether the applicant has
demonstrated “(1) a reasonable probability that four Jus
tices will consider the issue sufficiently meritorious to
grant certiorari or to note probable jurisdiction; (2) a fair
prospect that a majority of the Court will conclude that
the decision below was erroneous; and (3) a likelihood that
irreparable harm will result from the denial of a stay.”
Conkright v. Fommert, 556 U.S. ___, ___ (2009) (slip op.,
at 1–2) (GINSBURG, J., in chambers) (internal quotation
2         INDIANA STATE POLICE PENSION TRUST v.

                     CHRYSLER LLC                             

                        Per Curiam


marks and alterations omitted). In addition, “in a close
case it may be appropriate to balance the equities,” to
assess the relative harms to the parties, “as well as the
interests of the public at large.” Id., at ___ (slip op., at 2)
(internal quotation marks omitted).
   “A stay is not a matter of right, even if irreparable
injury might otherwise result.” Nken v. Holder, 556 U.S.
___, ___ (2009) (slip op., at 14) (internal quotation marks
omitted). It is instead an exercise of judicial discretion,
and the “party requesting a stay bears the burden of show
ing that the circumstances justify an exercise of that
discretion.” Ibid. The applicants have not carried that
burden.
   “[T]he propriety of [a stay] is dependent upon the cir
cumstances of the particular case,” and the “traditional
stay factors contemplate individualized judgments in each
case.” Ibid. (internal quotation marks omitted). Our as
sessment of the stay factors here is based on the record
and proceedings in this case alone.